Appeal from a judgment of the County Court of Chemung County, rendered April 23, 1976, convicting defendant on his plea of guilty of reckless endangerment in the first degree. The record reveals that the defendant pleaded guilty to an indictment charging him with discharging a .20-gauge shotgun into the wall of an Elmira bar, in the direction of a person whom he had threatened to kill. The transcript of the sentencing proceeding indicates that the plea was entered on the understanding that defendant would receive an indeterminate term of not more than three years, the very sentence from which he now appeals. On the basis of the facts recited above and in view of the defendant’s prior history as reflected in the presentence report, we cannot say that the trial court abused its discretion in imposing a sentence considerably less than the maximum authorized for a class D felony (Penal Law, § 120.25; § 70.00, subd 2, par [d]; People v Dittmar, 41 AD2d 788; People v Caputo, 13 AD2d 861). Judgment affirmed. Sweeney, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.